Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2021 has been entered.
 
CLAIMS UNDER EXAMINATION
           Claims 21, 27-29, 36 and 38-46 and have been examined on their merits.

            PRIORITY
Foreign Priority document EP14305332, filed on 07 March 2014, is acknowledged.

WITHDRAWN OBJECTIONS
The previous rejections have been withdrawn due to claim amendment.


NEW REJECTIONS:
The arguments made in the response filed on 16 August 2021 are acknowledged. The Applicant notes the claims have been amended to recite the use of cord blood units from a plurality of donors. New rejections have been necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21, 27-29, 36 and 38-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villalba et al. (previously cited; Methods For Preparing Accessory Cells and Uses Thereof For Preparing Activated NK Cells. WO2012/146702 1 November 2012) in view of Peltier et al. (previously cited; Pooled Cord Blood Units. WO2011140654A1 2011) and Avery et al. (filed as prior art; Influence of infused cell dose and HLA match on engraftment after double-unit cord blood allografts. Blood, 24 March 2011, 117(12): 3277-3285) as evidenced by Merriam Webster Dictionary (previously cited; definition: pool) and the National Cancer Institute (previously cited; definition: Natural Killer cell).


Claim 21 recites a step of providing at least “n” umbilical cord blood units or a fraction thereof. A fraction of a UCB unit is broadly interpreted to be any portion obtained from umbilical cord blood. Further, the claim recites each unit or fraction thereof comprises NK cells and T cells. This is interpreted to mean NK cells and T cells are inherently found in umbilical cord blood.

Villalba et al. disclose an in vitro or ex vivo method for preparing activated NK cells, comprising the steps consisting of (i) contacting living NK cells with at least one accessory cell of the invention under conditions and for a duration sufficient to induce activation of the NK cells; (ii) recovering said activated NK cells (page 11, lines 1-5). Villalba teaches living NK cells may be “prepared from a donor, including umbilical cord blood units” (UCB) (page 11, lines 14-15). Because “units” is plural, more than one UCB is interpreted to be used. Said cells may be obtained by isolation and enrichment (page 11, lines 14-15). The living NK cells can be prepared by providing cells depleted of T cells from a donor (page 11, lines 23-24).

Claim 21 recites the HLA class I groups genotype is the same in each UCB unit, wherein said group is selected from the group consisting of:
HLA A3/A11, which is recognized by KIR3DL2
HLA Bw4, which recognized by KIR3DL1
HLA C group 1, which is recognized by KIR2DL2/3; and 
HLA C group 2, which is recognized by KIR2DL1

The recitation of which KIR each HLA group is recognized by is interpreted to further identify the HLA class group in each UCB unit. If the UCB has one of the recited genotypes, it is interpreted to be recognized by the recited KIR.

In Example 2, the art teaches “mononuclear cells are obtained from an umbilical cord blood (UCB) unit expressing HLA-Cgl and HLA-Bw4”. Examiner notes HLA-Cgl and HLA-Bw4 read on the groups recited in claim 21. These are class I ligands (page 3, line 32 through line 4 of page 4). Example 2 discloses two UCB units are used to perform the disclosed experiments. Therefore both units are interpreted to have the disclosed expression pattern.

The art teaches NK cells express inhibitory Killer Cell Immunoglobulin-like Receptors (KIRs) for self class I ligands (page 3, lines 32-35).  The art teaches KIRs KIR2DL2 and KIR2DL3 recognize group I alleles and KIR3DL1 recognizes HLA-Bw4.

The conditions of step i) for the NK cell activation may consist of culturing the living
NK cells with different concentrations of accessory cells and in the presence of different
concentrations of NK cell-activating cytokines such as IL-2, IL-12, IL-15, IL-18 and type I
30 interferons. Only the NK cells missing the absence of their cognate receptor KIR ligand receptor in the accessory cells will be activated and, hence, will proliferate (page 11, lines 26-31).

Claim 21 recites the accessory cells and the NK cells “to be expanded and activated” are HLA-KIR mismatched. Villalba prepares an accessory cell by inhibiting in said cell the expression of a gene encoding for a Killer-Cell Immunoglobulin-like Receptor(s) (KIR) ligand (page 5, second full paragraph).

Villalba teaches contacting living NK cells with at least one accessory cell under conditions and for a duration sufficient to induce activation of the NK cells (page 11, first paragraph).

The art teaches the following (page 2, first paragraph) 
Data from several laboratories suggest that exploiting NK cell alloreactivity could have a large beneficial independently of NK cell source. Mismatched transplantation triggers
alloreactivity mediated by NK cells, which is based upon 'missing self recognition'. Donor -versus-recipient NK cell alloreactions are generated between individuals who are mismatched for HLA-C allele groups, the HLA-Bw4 group and/or HLA-A3/11. KIR ligand mismatching is a prerequisite for NK cell alloreactivity because in 20 donor-recipient pairs that were not KIR ligand mismatched in the graft-versus-host direction, no donor alloreactive NK clones were found

The passage states “KIR ligand mismatching is a prerequisite for NK cell alloreactivity”.

Villalba teaches the use of HLA-ligand mismatched EBV-accessory cells to induce preferential expansion of NK cells (page 16, lines 18-19).  

As evidenced by Merriam Webster, to “pool” means to “combine”. While the art teaches the use of units from a donor, uses 2 UCB units that have a major HLA class I group genotype, and discloses cells from UCB with the claimed HLA groups, the art does not explicitly teach combining or pooling UCB units from “a plurality of donors” (hence, interpreted to mean more than one) to perform experiments. 

Peltier teaches a method of pooling umbilical cord blood from separate donors prior to infusion in a patient ([0001] [0016]). Separate donors is interpreted to read on “a plurality of donors”. Peltier teaches doing so to increase the yield of nucleated cells ([0016]).  In another aspect, the present invention relates to a method for pooling umbilical cord blood collected from separate donors, the method comprising thawing frozen umbilical cord blood from at least two separate donors and combining the thawed umbilical cord blood in vitro ([0019]). "Nucleated cells" refers to cells that have a nucleus, i.e., an organelle that comprises chromosomal DNA. Nucleated cells include, e.g., white blood cells and stem cells ([0042]). As evidenced by the National Cancer Institute, NK cells are a type of white blood cell. Examiner note Example 5 discloses pooling 45 cord blood units, “each selected to have blood group O with their corresponding mother's blood group also being blood group O” ([0151]). This is interpreted to mean cord blood units from a plurality of patients have been pooled.

As disclosed by Avery, single unit cord blood transplantation (CBT) is limited by low total nucleated cell dose. Double unit CBT has been used successfully as a strategy to augment cell dose of the graft. Therefore, double unit CBT has been widely adopted (see first paragraph of Introduction on page 3277).

Villalba discloses the use of two umbilical cord blood units expressing HLA-Cgl and HLA-Bw4. It would have been obvious to combine the teachings of Villalba and Peltier by pooling more than one of said UCB units taught by Villalba. One would have been motivated to do so since Villalba teaches a method of obtaining NK cells from UCBs and Peltier teaches UCBs can be pooled to increase the yield of nucleated cells. As set forth by Avery, because the number of cells in a single cord unit is low, two cord units are combined to augment the number of cells. The skilled artisan would combine cord blood units to increase the number of NK cells obtained from UCB with the same genotype. As set forth above, Peltier combines cord blood units from separate donors (hence, a plurality of donors). The skilled artisan would use two units with HLA-Cgl and HLA-Bw4 since Villalba used two umbilical cord blood units expressing HLA-Cgl and HLA-Bw4. The skilled artisan would do so to obtain more cells of the same genotype. One would have had a reasonable expectation of success since Peltier teaches umbilical cord blood can be pooled. One would have expected similar results since both references use cord blood. Therefore claim 21 is rendered obvious (claim 21).
Pooling more than one UCB with the same genotype is rendered obvious on the grounds set forth above. Because each unit has the same HLA genotype, the HLA I groups present would be recognized by the same KIR by NK cells. Therefore claim 27 is rendered obvious (claim 27).

Villalba teaches cells are expanded for 10 and 20 days (Example 2). While Villalba does not explicitly teach the claimed amplification factor, because each step is rendered obvious by the teachings of the prior art, one would expect to obtain the claimed amplification factor if expansion takes place for the time period claimed (hence, up to 28 days). Therefore claim 28 is included in this rejection (claim 28).

As recited above, Villalba teaches the conditions of step i) for the NK cell activation may consist in culturing the living NK cells with different concentrations of accessory cells and in the presence of different concentrations of NK cell-activating cytokines such as IL-2, IL-12 and IL-15. The recited cytokines are interpreted to be NK activated factors. Therefore claims 29 and 42 are included in this rejection (claims 29 and 42).

Claim 36 recites the use of more than 2, but less than 100, UCB units. This is interpreted to be a change in the size or proportion of the UCB units used. Pooling at least 2 UCB units is rendered obvious on the grounds set forth in the rejection of claim 21. It would have been obvious to use more than 2 UCB units with the same expression pattern. One would have been motivated to do so to increase the number of NK cells obtained.
MPEP 2144.04
IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS

A.    Changes in Size/Proportion
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
Therefore claim 36 is included in this rejection (claim 36).


Villalba teaches in one embodiment, the accessory cells is alive or has been previously irradiated (page 11, line 32). Therefore claim 38 is included in this rejection (claim 38).

Villalba teaches immortalizing said accessory cells (see page 10, lines 12-13). Therefore claim 39 is included in this rejection (claim 39).

In another embodiment, Villalba teaches the method of the invention further comprises a step consisting of immortalizing said accessory cell. As a result said accessory cell will constitute a cell line that proliferate indefinitely in culture. Methods for immortalizing cells are well known in the art. By a way of example, Epstein Barr virus ("EBV") can immortalize human lymphocyte (page 10, lines 13-19). Therefore claim 40 is included in this rejection (claim 40).

Villalba teaches most donors have the potential to exert NK cell alloreactions as they possess a full complement of inhibitory KIR. The genes for the HLA-C group l receptor (KIR2DL2 and/or KIR2DL3) and the HLA-A3/11 receptor (KIR3DL2) are present in~ 100% of individuals; the genes for the HLA-C group2 receptor (KIR2DL1) and the HLA-Bw4 receptor (KIR3DL1) are found in 97% and 90% of individuals, respectively. See page 16, lines 9-16. Villalba teaches these genes and their ligands are determined in the donor by KIR and HLA genotyping (page 16, lines 9-16). The art teaches the cells used in the disclosed invention are mammalian (page 5, lines 19-20). Therefore accessory cells from HLA-typed mammals is rendered obvious. Claim 41 is included in this rejection (claim 41).

While Villalba uses NK cells from UCB units, the art does not explicitly teach said units have been cryopreserved and thawed. 

Peltier teaches UCB units can be cryopreserved ([0016]). The art teaches the use of cryoprotective agents to prevent adverse effects upon thawing ([0065]).

It would have been obvious to use UCB units that have been frozen and thawed. One would have been motivated to do so since Peltier teaches UCB units which have been frozen and thawed can be pooled. The skilled artisan would freeze cells to store them for future use. One would have had a reasonable expectation of success since Peltier UCBs that have been frozen can be successfully pooled. One would have expected similar results since both references use UCB units. Therefore claim 43 is included in this rejection (claim 43).

Villalba teaches cells are expanded for 10 and 20 days (Example 2). While Villalba does not explicitly teach the claimed amplification factor, because each step is rendered obvious by the teachings of the prior art, one would expect to obtain the claimed amplification factor if expansion takes place for the time period claimed (hence, up to 28 days). Therefore claims 44 and 45 are included in this rejection (claims 44-45).

As set forth above, Villalba teaches NK cells can be prepared using umbilical cord blood depleted of T cells from “the donor” (page 11, lines 14-25). A single donor is interpreted to mean one UCB unit (i.e., one that has not been pooled).  It would have been obvious to delete T cells before pooling since Villalba teaches T cells obtained from a single donor can be depleted. While claim 46 is directed to a particular sequence of steps, the MPEP teaches absent unexpected results, the selection of any order of performing process steps is prima facie obvious

2144.04 [R-6] IV. Changes in Size, Shape or Sequence of Adding Ingredients

C. Changes in Sequence of Adding Ingredients

Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a
process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Therefore claim 46 is included in this rejection (claim 46).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653